Title: Remarks in January [1798]
From: Washington, George
To: 




1. Much rain fell last night & a thick fog, with a Southerly Wind continued all the forenoon, clear afterwards. Mer. abt. 32.
 


2. Clear with the Wind (tho’ not much of it) at No. Wt. Mer. abt. 30. A Mr. Elliot came to dinnr. and stayed all Night.

	
   
   mr. elliot: Barnard Elliott, Jr. (c.1777–1806), only son of Lt. Col. Barnard Elliott (d. 1778), a former member of the King’s Council in South Carolina and an officer of the South Carolina Regiment of Artillery in the Revolution. Young Elliott was at Mount Vernon to solicit GW’s aid in securing a claim against the government for land for his father’s service in the war. GW wrote a letter to Secretary of War James McHenry on this day asking him to aid the young man if possible in pressing his petition. A claim for seven years’ half pay was finally approved in 1810 (GW to McHenry, 2 Jan. 1798, DLC:GW; S.C. Hist. & Geneal. Mag., 17 [1916], 150–51, 50 [1949], 70, 63 [1962–63], 128).



 


3. Mrs. L. Washington & Mr. Elliot went away after breakfast, & Mrs. Washington, myself &ca. went to Alexandria & dined with Mr. Fitzhugh. Morning clear but lowering afterwards. Mer. about 28. Wind No. Easterly.
 


4. Wind at No. Et. and constant Rain all day, with a Sleet; Mer. at 30 in the morning, & continued thereat all day.
 


5. Little or no wind all day. In the evening it sprung up at No. Wt. Mer. from 30 to 36. A Mr. Fisk who came here on Wednesday evening went away this morning. Last night there fell about three Inches of Snow. Thawing all day.
 


6. Wind pretty brisk from No. Wt. Mer. from 33 to 40 and thawing.
 


7. Morning calm & clear. Mer. at 28; in the evening it lowered with the wind at No. Et. Mer. at 34.
 


8. Wind at So. Et. in the Morning and lowering. Mer. at 28. Abt. Noon it began to rain & contd. to do so all afternn. Mer. 30 at

Night. A Mr. Marshall Music Master came here—Tuned Nelly Custis’s Harpsicord & returned after din⟨ner⟩.
 


9. Very foggy with little or no Wind in the morning. Mer. at 32—at the highest 42 and at Night 30 the Wind having got to No. Wt. abt. Noon.
 


10. Clear fine morning—Mer. at 29. At Noon it lowered very much & towards night Spits of Snow fell. At night the Mer. was at 30 & its greatest height 34.
 


11. Clear, with the wind fresh all the forenoon from No. Wt. Mer. at 25 in the Morng.—36 at its greatest height & 27 at Night. Mr. Lear dined here & returned.
 


12. Clear, & wind Southerly. Mer. at 24 in the morning—42 greatest height and 32 at Night.
 


13. Clear & no wind in the morning. Mer. at 28—greatest height 48—in the evening at 43. Calm & pleasant all day.
 


14. A little lowering all day with but little wind and that Southerly. Mer. at 36 in the Morning 46 at Night & 48 when highest. Mr. Lewis Burwell came to dinner & Mr. Woodward in the evening.

	
   
   Burwell requested a letter of introduction for a trip to inspect land in the Genesee country of western New York State (GW to Charles Williamson, 19 Jan. 1798, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:581).



 


15. Southerly Wind—Soft morng. thin clouds. Mer. at 46 at Sunrise—50 at Noon & 50 at Night. Slow rain from 12 oclock with the wind Southerly. Mr. Burwell & Mr. Woodward went away & I went to Alexandria to a meeting of the Stockholders of that Bank to an Election of Directors.

   
   
   GW on this day, “By Cash (in a check on the Bank of Alexa.) paid George Alderson Sheriff of Kanhawa Cty., his draught in favour of Augustus Woodward, taxes on four tracts of Land lying on the Kanhawa River for the years 1791. 2. 3. 4. 5 & 1796 pr. the said Woodwards receipt—£101.10. 3¾” (GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799, RPJCB). See entry for 16 Nov. 1797.



   
   GW attended a meeting to elect nine directors of the Bank of Alexandria for one-year terms under the charter granted by the Commonwealth of Virginia in 1792 (Columbian Mirror [Alexandria], 4 Jan. 1798; HOWECharles E. Howe. “The Financial Institutions of Washington City in Its Early Days.” Records of the Columbia Historical Society 8 (1905): 1–42., 1–9).



 



16. Clear morning & brisk Southerly Wind. Mer. at 43 in the morning—53 at its highest and 51 at Night. Day clear throughout & very pleasant.
 


17. Clear & pleasant wind Southerly. Mer. 30 in the Morng.—56 at the height and 48 at Night. Abt. noon the Wind came out at No. Wt. but died away. Very clear & pleast.
 


18. Lowering, with the wind pretty fresh from the Northward in the morning. Mer. then 38–32 at Night & 38 at its highest. Cold, raw & cloudy all day.
 


19. More lowering & likely to snow than yesterday. Wind still Northerly—And Mer. at 26 in the morning—the same at Night & only raised two degrees in the course of the day. Afternoon threatned Snow much.
 


20. Still likely for Snow—A small sprinkle, but not enough to cover the ground in the Morning. About 10 Oclock it cleared & became remarkably pleasant wind Southerly. Mer. at 26 in the Morning—40 at highest & 32 at Night. Mr. G. W. Craik came here to dinner.
 


21. Morng. clear & wind at No. Wt.—Mer. at 30. Clear all day. Mer. at 40 & fallen to 39 at night.
 


22. Very cloudy & heavy. Wind Southerly. Mer. 32 in the Morn.—40 at Noon & 42 at Night. About two oclock it began to rain & continued to do so about 2 hours when it ceased but remained cloudy.
 


23. Snow, just sufft. to cover the ground, fell in the Night. Wind at No. Wt. in the Morning & Mer. at 30—at Noon 25 & at night 20. Wind fresh all day. Mr. Howell Lewis came to Dinner.


   
   Howell Lewis (1771–1822), of Culpeper County, was the youngest child of Fielding and Betty Washington Lewis. In 1793 he served GW as an interim manager of Mount Vernon until GW found and hired William Pearce.



 


24. Wind at No. Wt. in the morning—at noon 28 and at Night 22. Clear all day & afterno[o]n the wind was Southerly. Mr. Jno. Hopkins & Mr. Hodgden came to dinner.


   
   mr. jno. hopkins: probably John Hopkins (c.1757–1827), commissioner of continental loans for the state of Virginia (1780–c.1794) and a merchant and

banker of Richmond. In 1806, after moving to Alexandria, Hopkins married Cornelia Lee (1780–1815), a daughter of William Lee of Greenspring.



 


25. Wind Southerly all day & much like Snow in the forenoon—clear afterwards. Mer. 26–32 & 32. Mess. Hopkins & Hodgden went away after Breakfast.
 


26. Mer. at 30 in the morning. Wind Southerly & raining until Noon, when it ceased but continued cloudy with the Wind in the same place. Mer. rising to 37 by Night.
 


27. Raining with the wind at No. Et. Mer. at 32 in the morning—33 at Noon & 28 at Night. About 4 O’clock the Wind came out at No. Wt. & the Rain changed to Snow.
 


28. Snow about an Inch deep. Clear & wind at No. Wt. & Mer. at 20 in the Morning—33 at its highest & 20 at Night. Mr. Craik & Mr. Howell Lewis went away after breakfast.
 


29. Cold, raw & likely for Snow in the Morning. Mer. at 20 & wind at No. Et. Clear Afternoon with but little wind. Mer. 31 at highest & 27 at Night.
 


30. Lowering—in the Morning, Wind still at No. Et. Mer. 24. Afternoon calm, clear & pleasant. Mer. at 42 at its height & 37 at Night.
 


31. Clear with the Wind at No. Wt. and Mer. at 31 in the Morning—lowering towards night. Mer. 45 when highest and 35 at Night.
